DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claims 1 and 8 the “grasping flange having a free end positionable both above and below the interlocking profile” is unclear. It appears that the free end of the grasping flange is only above the interlocking profile.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, 13, 16, 17 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawloski (US 2007/0183692).
Regarding claim 1, Pawloski discloses a recloseable package comprising:(a) a first and second sidewall (122, 124; or 280a, 280b) joined along respective sidewall edges and a bottom to form a package with an open mouth; and (b) a recloseable zipper closure (134 or 252) positioned adjacent the mouth, comprising: (i) a first track (138 or 260) comprising an interlocking profile, the first track further comprising a grasping flange (132b or 284b) having a free end positionable both above and below the interlocking profile; and an attachment flange (Fig. 7, at 130; or Fig. 11, 282a) being below the interlocking profile, the first track attached to the first sidewall at an anchored portion on the attachment flange; the grasping flange being unattached to the first sidewall between the sidewall edges; and (ii) a second track (142 or 262) comprising a complementary interlocking profile, the second track attached to the second sidewall. See Figs. 7 and 11.
Regarding claim 2, the grasping flange is part of a same, member as the attachment flange. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 3, the grasping flange is part of a same member as the attachment flange. Even though product-by-process claims are limited by and defined See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 4, Pawloski discloses the grasping flange (284a) being separate from the attachment flange. See Fig. 11.
Regarding claim 5, the grasping flange is secured to the attachment flange, at least partially, below the interlocking profile. See Fig. 11.  
Regarding claim 6, the grasping flange is secured to the attachment flange behind the interlocking profile. See Fig. 11.  
Regarding claim 7, the first track includes a pair of interlocking profiles, and the second track includes a pair of complementary 14interlocking profiles; and wherein the grasping flange is secured to the attachment flange, at least partially, between each of the interlocking profiles of the first track. See Fig. 11.  
Regarding claim 8, the second track further includes a second grasping flange (132a or 284a) with a free end positionable both above and below the complementary interlocking profile, and a second attachment flange (Fig. 7, other 130) below the complementary interlocking profile, the second track attached to the second sidewall at an anchored portion on the second attachment flange; the second grasping flange being unattached to the second sidewall between the sidewall edges. See Fig. 7.  
Regarding claim 9, Pawloski discloses a recloseable zipper pouch (Fig. 9) comprising: (a) a surrounding wall having a closed bottom, first and second opposite 
Regarding claims 10 and 19-21, Pawloski sufficiently discloses the claimed invention. See Figs. 7-11.
Regarding claims 12 and 22, the second grasping flange is part of a same, member as the attachment flange. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claims 13 and 23, the second grasping flange is part of a same member as the attachment flange. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 16, insofar as applicant has claimed the attachment flange has a profile member end and an opposite wall panel end; the first zipper profile member being 16secured to the attachment flange adjacent the profile member end; and the 
Regarding claim 17, the zipper closure further includes:(a) a third zipper profile (136b) member extending from the outer surface of the attachment flange and extending toward the second wall panel; the third zipper profile member being spaced from the first zipper profile member; and (b) a fourth zipper profile member (136a) secured to the second wall panel and extending toward the first wall panel and in a location to engage the third profile member; the fourth zipper profile member being spaced from the second zipper profile member. See Fig. 7.  

Allowable Subject Matter
Claims 30-32 are allowable. 
Claims 24 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/26/2020 have been fully considered but they are not persuasive. As mentioned in the interview conducted on 3/30/2021, it is the Office’s position that Pawloski sufficiently discloses the claimed invention. Specifically, the flange of Pawloski has a free end (at 132b) that is positionable (or extends) both above (at 132b) and below (Fig. 7, at area 134a) the interlocking profile (134). See Fig. 7. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734